Title: To Thomas Jefferson from W. Barry Grove, 12 April 1792
From: Grove, W. Barry
To: Jefferson, Thomas


          
            Sir
            Philadela. Apr. 12th. 1792
          
          I am not sufficiently acquainted with the facts and circumstances attending the case of Bayard v Singleton to afford any conclusive information relative to the transactions, or the principles of the Decision; I believe Mr. Johnson was engaged in the cause and will I presume give you the information required on the Subject.
          In answer to your other Note, I can only say that I do not recollect any instance of our Courts refusing judgment for British debts: The Treaty of Peace has long since been declared the Law of the State by an express act of Assembly; Having always lived in a commercial Town, where many British Merchants resided before the War some of those left the Country at the commencement of the revolution and took with them their Books, Bonds &c. These have since been returned, and I am acquainted with many individuals who have paid those debts, and others who renew those Bonds &c.; this last plan seems to have been the one fallen on generally. I am further induced to remark a reason perhaps why more of the old debts have not been recovered in the Courts. The Currency of No. Carolina was made a tender, and the Creditors rather prefered indulgence than recieve that kind of money. There are some Debtors I apprehend who paid the amt. of their Bonds &c. into the Treasury of No. Carolina during the War under an act of Assembly. These Men will possibly avail themselves of that Law to evade further payments. I am Sir your very Hum Sevt,
          
            W. Barry Grove
          
        